Citation Nr: 0031244	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
including a chronic disability resulting from an undiagnosed 
illness.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left hand and wrist. 

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the right knee.  

5.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right first 
carpal/metacarpal joint and wrist. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1996, which includes active service in the Southwest 
Asia Theater of operations.  The veteran was awarded the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an October 1999 statement the veteran withdrew his claim 
for higher ratings for degenerative joint disease of the 
right knee and the left knee, and service connection for 
breathing problems resulting from an undiagnosed illness and 
rheumatoid arthritis.  At his personal hearing the veteran 
confirmed that he intended to withdraw these issues.  

In a May 1999 rating decision the RO granted entitlement to 
service connection for bilateral hearing loss.  In an October 
1999 statement the veteran disagreed with the denial of 
service connection.  In a February 2000 letter the RO 
clarified that service connection was granted with a zero 
percent rating, effective February 24, 1998.  The veteran has 
not appealed that decision.  

At his personal hearing the veteran testified that he was 
seeking service connection for post-traumatic stress disorder 
(PTSD).  Transcript, p. 9 (Oct. 1999).  He also testified 
that he was seeking entitlement to Chapter 31 benefits.  Tr., 
p. 11.  These issues are referred to the RO.  


FINDINGS OF FACT

1.  The evidence does not include objective indications of a 
chronic sleep disorder that is due to an undiagnosed illness.  

2.  A sleep disorder, to include a psychiatric disorder that 
is manifested by sleeping problems, is not shown during 
service or during the initial post-service year and the 
evidence does not include a current medical diagnosis.  


CONCLUSION OF LAW

A sleep disorder, including a chronic disability resulting 
from an undiagnosed illness, was not incurred in or 
aggravated as a result of active service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303, 3.317 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show findings or a 
diagnosis of a psychiatric disorder or a sleeping disorder.  
The veteran completed a Report of Medical History in April 
1991 following his return from the Southwest Asia Theater of 
operations.  This was part of a Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  The veteran 
denied ever having frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  The veteran 
indicated that he did not have any illness while in the 
Southwest Asia Theater of operations, which included 
nightmares or trouble sleeping.  

The January 1996 separation medical examination shows that a 
psychiatric examination was normal at that time.  In his 
January 1996 Report of Medical History the veteran listed 
that he had frequent trouble sleeping.  The examiner 
explained that the veteran slept only three-to-four hours.  
There were no findings or a diagnosis of a psychiatric 
disorder or a sleeping disorder.  

The veteran filed his original application for service 
connection for a sleep disorder secondary to a breathing 
problem in August 1996.  The veteran did not list any post-
service medical treatment.  The veteran filed a second 
application for a sleeping disorder in September 1996.  The 
veteran indicated that this condition began in 1990 at the 
time of his deployment to Desert Storm.  The veteran did not 
list any post-service medical treatment.  

The veteran underwent a VA general medical examination in 
January 1997.  The veteran complained of problems with 
continued sleep, which he described as intermittent sleep.  
During psychiatric and personality evaluation the veteran's 
affect was good and he answered the questions appropriately.  
The examiner concluded that there was no evidence of any 
psychosocial disorders or problems.  There was no diagnosis 
of a psychiatric disorder or a sleeping disorder.  

The RO denied service connection for a sleep disorder in a 
September 1997 rating decision.  The veteran made no specific 
contention in his February 1998 Notice of Disagreement.  He 
stated that he had problems sleeping.  The veteran made no 
argument in his May 1999 Substantive Appeal.  

At his personal hearing the veteran testified that he first 
noticed that he had sleeping problems around 1990.  Tr., p. 
8.  He testified that he awakens to loud noises and has 
difficulty falling asleep.  Tr., pp. 8-9.  He testified that 
most of these problems occurred after he returned from Saudi 
Arabia.  Tr., p. 9.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

Where a veteran served for 90 days or more during a period of 
war or after December 31, 1946, and a psychosis develops to a 
degree of 10 percent or more within one year from date of 
service separation, then such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  38 U.S.C.A. 
§ 5107(b), as amended by the Veterans' Claims Assistance Act 
of 2000 (Nov. 10, 2000); Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991); 38 C.F.R. § 3.303(a).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.).  

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i)  became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii)  
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2)  For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3)  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  (4)  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  (5)  A disability referred to in 
this section shall be considered service- connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  

(c)  Compensation shall not be paid under this section: (1)  
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2)  if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3)  if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d)  For purposes of this section: (1)  the term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2)  the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  

38 U.S.C.A. § 1117(a) (West 1991); 38 C.F.R. § 3.317 (1999).  

A claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1)  
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2)  the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3)  objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  See Neumann v. West, 14 Vet. App. 12, 
22-23 (2000).  

Analysis

Preliminary Matter

The RO has requested and obtained the veteran's service 
medical records.  The RO has also requested and obtained VA 
treatment records.  The veteran has also undergone a VA 
compensation examination with respect to the claimed 
disability.  Finally, the veteran has testified in support of 
his claims at a personal hearing.  In the instant case, there 
is no indication that there is additional evidence which has 
not been obtained and which would be pertinent to the present 
claim.  The Board finds that the veteran has been informed of 
the need to submit relevant evidence, concludes that all 
relevant data have been obtained for determining the merits 
of the veteran's claims, and finds that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.  38 U.S.C.A. §§ 5103(a) and 5107(a), as amended by 
the Veterans' Claims Assistance Act of 2000 (Nov. 10, 2000).

Presumptive Service Connection

The veteran seeks service connection for a chronic sleep 
disorder, which he contends he incurred as a result of active 
service in the Southwest Asia Theater of operations.  In his 
September 1996 application for service connection the veteran 
indicated that this condition began in 1990 at the time of 
his deployment to Desert Storm.  At his personal hearing the 
veteran testified that he first noticed that he had sleeping 
problems around 1990.  Tr., p. 8.  He testified that most of 
these problems occurred after he returned from Saudi Arabia.  
Tr., p. 9.  

As an initial matter, the Board notes that the evidence shows 
the veteran had active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Although it is not clear when the veteran began his 
service in the Southwest Asia Theater of operations, his DD 
Form 214 reflects that he was awarded the Southwest Asia 
Service Medal and the Kuwait Liberation Medal.  The evidence 
also shows that the veteran completed an April 1991 Report of 
Medical History as part of a Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  

The next question is whether the veteran exhibits objective 
indications of a chronic sleep disorder resulting from an 
illness which cannot be attributed to any known clinical 
diagnosis.  

In this case the evidence does not include objective 
indications of a chronic sleep disorder.  Although the 
veteran listed that he had frequent trouble sleeping in his 
January 1996 Report of Medical History, there were no 
objective indications of a chronic sleep disorder.  The only 
comment by the examiner was that the veteran slept only 
three-to-four hours.  The veteran complained of problems with 
continued sleep during the VA examination in January 1997, 
but the examiner could not find any objective indications of 
a chronic sleep disorder.  In fact, that examiner concluded 
that there was no evidence of any psychosocial disorders or 
problems. The Board also notes that the veteran has not 
received any post-service medical treatment for his sleep 
problems.  He did not list any post-service medical treatment 
in his August 1996 and September 1996 applications for 
service connection.  

The Court has held although the evidentiary burden of 
establishing a claim for an undiagnosed is generally very 
low, the regulation implementing § 1117 specifically requires 
some "objective indications" of the signs or symptoms of the 
undiagnosed condition.  See Neumann v. West, 14 Vet. App. at 
23.  Although there is evidence that the veteran has 
complained of a sleeping problem, the objective medical 
evidence fails to show any such disability.  

The Board also finds that the veteran has not offered any 
objective non-medical evidence that can be verified to 
support his claim.  The only non-medical evidence provided 
are the veteran's statements and personal hearing testimony.  
He has not provided any non-medical indicators that are 
capable of independent verification apart from his own 
statements and testimony.  The Board notes that some of this 
evidence is inconsistent.  For example, in his September 1996 
application for service connection the veteran indicated that 
this condition began in 1990 at the time of his deployment to 
Desert Storm.  At his personal hearing the veteran testified 
that he first noticed that he had sleeping problems around 
1990.  Tr., p. 8.  However, in his April 1991 Report of 
Medical History, which was completed following his return 
from the Southwest Asia Theater of operations as part of a 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation, the veteran denied ever having frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  The veteran indicated that he did not have any 
illness while in the Southwest Asia Theater of operations, 
which included nightmares or trouble sleeping.

Because the evidence does not include objective indications 
of a chronic sleep disorder that is due to an undiagnosed 
illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  The Board concludes that a 
chronic sleep disorder resulting from an undiagnosed illness 
was not incurred in or aggravated as a result of active 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303, 3.317 (1999).  

Direct Service Connection

The service medical records do not show findings or a 
diagnosis of a psychiatric disorder or a sleeping disorder.  
The January 1996 separation medical examination shows that a 
psychiatric examination was normal at that time.  Although 
the veteran listed that he had frequent trouble sleeping in 
his January 1996 Report of Medical History, the examiner did 
not diagnosis a psychiatric disorder or a sleeping disorder.  

The post-service medical evidence does not show a diagnosis 
of a psychiatric disorder that is manifested by sleeping 
problems during the initial post-service year.  Therefore, a 
presumption in favor of service connection is not applicable.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2000).  

In this case the question is whether there is competent 
medical evidence showing a diagnosis of a sleep disorder or a 
psychiatric disorder.  The determinative issue in this case 
involves medical causation and medical diagnosis; therefore, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93 (citing Murphy, at 81).  A lay person is competent 
to testify only as to observable symptoms.  See Savage; 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.  

The evidence in this case does not include a diagnosis of a 
sleeping disorder or a psychiatric disorder that is 
manifested by sleeping problems.  During the VA medical 
examination in January 1997, psychiatric and personality 
evaluation showed the veteran's affect was good and he 
answered the questions appropriately.  The examiner concluded 
that there was no evidence of any psychosocial disorders or 
problems.  There was no diagnosis of a sleeping disorder or a 
psychiatric disorder that is manifested by sleeping problems.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only evidence submitted, which alleges a current 
diagnosis of a sleep disorder or a psychiatric disorder that 
is manifested by sleeping problems, consists of the veteran's 
statements and testimony.  This does not constitute competent 
evidence of a current disability and that such is related to 
service inasmuch as he is not shown to be qualified to render 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The Board finds that a sleep disorder or a psychiatric 
disorder that is manifested by sleeping problems is not shown 
during service or during the initial post-service year and 
the evidence does not include a current diagnosis of such a 
disorder.  

The Board concludes that a sleep disorder or a psychiatric 
disorder that is manifested by sleeping problems was not 
incurred in or aggravated as a result of active service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303, 3.317 (2000).  


ORDER

Service connection for a sleep disorder, including a chronic 
disability resulting from an undiagnosed illness, is denied.  




REMAND

In the May 1999 rating decision the RO granted a temporary 
total rating, effective from April 14, 1997 to May 31, 1997, 
for convalescence under the provisions of 38 C.F.R. § 4.30 
(2000).  The veteran filed a Notice of Disagreement with that 
decision in October 1999.  The veteran argues that his 
temporary total rating for convalescence should have remained 
in effect until August 1997.  The RO has not issued the 
veteran a Statement of the Case on this issue and a remand is 
necessary.  When there has been an initial RO adjudication of 
a claim and an Notice of Disagreement has been filed as to 
its denial, the veteran is entitled to an Statement of the 
Case, and the RO's failure to issue an Statement of the Case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

At his personal hearing the veteran testified that he is 
receiving treatment for his service-connected disabilities at 
the Temple VA Medical Center.  Tr., p. 3.  These VA treatment 
records are relevant to the veteran's claim for increased 
ratings and they must be obtained.  He also testified that 
these disabilities have increased in severity.  Tr., pp. 4-5, 
7-8, 10.  The most recent VA examination of the veteran's 
service-connected disabilities is the December 1998 VA 
examination.  In this case there is testimonial evidence that 
there has been a material change in the disabilities.  
Therefore, the VA must conduct additional medical development 
in order to verify the current severity of the veteran's 
disabilities.  38 C.F.R. § 3.327 (2000).  VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran filed a Notice of 
Disagreement with the award of a 
temporary total rating, effective from 
April 14, 1997 to May 31, 1997, for 
convalescence under the provisions of 
38 C.F.R. § 4.30.  The veteran argues 
that his temporary total rating for 
convalescence should have remained in 
effect until August 1997.  The RO should 
provide the veteran a Statement of the 
Case on this issue.  

2.  The RO should obtain all VA medical 
treatment records that have not already 
been obtained.  The veteran testified 
that he has received treatment for his 
service-connected disabilities at the 
Temple VA Medical Center.  

3.  The veteran should provide the names 
and addresses of all non-VA medical care 
providers who have treated him for his 
service-connected disabilities.  The 
veteran should provide a written release 
for any records and the RO should then 
obtain the records.  

4.  After any additional evidence has 
been obtained and associated with the 
claims folders, the RO should schedule 
the veteran for a VA medical examination 
to determine the nature and severity of 
his service-connected degenerative joint 
disease of the left hand and wrist, 
residuals of an injury to the left knee, 
residuals of an injury to the right knee 
and degenerative joint disease of the 
right first carpal/metacarpal joint and 
wrist.  The claims folder MUST be made 
available to the examiner for review 
before the examination.  The examiner 
should perform or obtain all necessary 
diagnostic studies.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and comment 
on the functional limitation, if any, 
caused by pain or other pathology in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45.  It is requested that for 
each service-connected disability that 
the examiner provide explicit responses 
to the following questions:

(a) Does the service-connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem can not be dissociated, 
the examiner should so indicate.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should review the examination report and 
requested opinions to ensure that they 
are in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After the requested development has 
been completed to the extent possible, 
the RO should review the record and 
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case containing all potentially 
applicable laws and regulations not 
previously provided, and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  Only those issues for which the appellate procedures 
have been fully completed should be certified to the Board.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 17 -


